Exhibit 10.12 INVESTOR RELATIONS AGREEMENT This Agreement, dated as of November 13, 2007 (“Effective Date”), by and between DigitalPost Interactive Inc., a Nevada corporation (the “Company”) and Crown Financial Investment Group, LTD. (“Crown”) (collectively referred to as the “Parties”). WHEREAS, Crown maintains a network to disseminate information; WHEREAS, the Company is a publicly traded corporation having shares of its common stock, par value $.00l per share ("Common Stock") listed on the OTC Bulletin Board as DGLP.OB; WHEREAS, the Company desires to gain further exposure and create awareness among the investment community relating to the Company's business for the benefit of the Company's stockholders; WHEREAS, in furtherance of its goals, the Company has utilized Crown for services using its investor awareness network and desires to continue utilizing Crown for its same services. NOW THEREFORE, in consideration of the mutual promises and consideration set forth herein, the Parties agree as follows: 1. Term: This agreement is for a term of six (6) months commencing on the Effective Date (“Term").The effect of termination is that all unvested or any unexercised warrant shares pursuant to the schedule set forth in Exhibit A will be canceled. 2. Crown Services: Crown has developed its own proprietary system of promoting the Company through investor awareness campaigns and will use its own sole discretion in executing such program over the Term of this Agreement.Crown shall not provide securities related advice to the Company, offer or sell the Company's Common Stock or any other securities in private or public transactions, effect securities transactions on behalf of the Company, or receive any commissions or transaction-based compensation. Crown solely shall be responsible for the costs and expenses associated with distributing, creating, and marketing the investor awareness materials.Crown will perform its services to the best of its abilities to convey an accurate description of the Company's business based on the information it receives from the Company. 3. Crown Representations. In order to induce the Company to enter into this Agreement, Crown hereby represents and warrants to the Company as follows: (a) Crown will comply with all federal and state laws, rules and regulations including, without limitations, those relating to the disclosure to the compensation received by Crown.Crown shall include an appropriate legend on all distributed material describing the compensation received and receivable by Crown from Company. Crown will fully disclose on all distributable material any interest it has in Company. Crown will not violate any federal or state laws relating to delivery of unsolicited information by any means including, but not limited to fax, email, mail or telephonically, and (b) Crown is neither a registered broker-dealer nor an affiliate of a registered broker-dealer. 4.
